Name: Commission Implementing Regulation (EU) 2018/3 of 4 January 2018 fixing the trigger volumes for the years 2018 and 2019 for the purposes of possible application of additional import duties on certain fruit and vegetables
 Type: Implementing Regulation
 Subject Matter: plant product;  agricultural policy;  trade;  trade policy;  EU finance
 Date Published: nan

 5.1.2018 EN Official Journal of the European Union L 2/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/3 of 4 January 2018 fixing the trigger volumes for the years 2018 and 2019 for the purposes of possible application of additional import duties on certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (b) of the first paragraph of Article 183 thereof, Whereas: (1) Article 39 of Commission Implementing Regulation (EU) 2017/892 (2) provides that an additional import duty as referred to in Article 182(1) of Regulation (EU) No 1308/2013 may be applied to the products and during the periods listed in Annex VII to that Implementing Regulation. That additional import duty has to apply if the quantity of any of the products put into free circulation for any of the periods of application set out in that Annex exceeds the trigger volume of imports in a year for that product. Additional import duties shall not be imposed where the imports are unlikely to disturb the Union market, or where the effects would be disproportionate to the intended objective. (2) In accordance with the second subparagraph of Article 182(1) of Regulation (EU) No 1308/2013 the trigger volumes of imports for the possible application of additional import duties on certain fruit and vegetables are based on import data and domestic consumption data for the previous three years. On the basis of the data notified by the Member States for the years 2014, 2015 and 2016, the trigger volumes for certain fruit and vegetables should be fixed for the years 2018 and 2019. (3) Taking into account that the period of application of possible additional import duties as set out in Annex VII to Implementing Regulation (EU) 2017/892 starts for a number of products on 1 January, this Regulation should apply from 1 January 2018 and therefore it should enter into force as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 For the years 2018 and 2019, the trigger volumes referred to in point (b) of the first subparagraph of Article 182(1) of Regulation (EU) No 1308/2013 for the products listed in Annex VII to Implementing Regulation (EU) 2017/892 are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. It shall expire on 30 June 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2017/892 of 13 March 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the fruit and vegetables and processed fruit and vegetables sectors (OJ L 138, 25.5.2017, p. 57). ANNEX Trigger volumes for the products and periods set out in Annex VII to Implementing Regulation (EU) 2017/892, for the possible application of additional import duties Without prejudice to the rules on the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. For the purposes of this Annex, the scope of the additional import duties is determined by the scope of the CN codes as they stand at the time of adoption of this Regulation. Order number CN code Description of products Period of application Trigger volume (tonnes) 2018 2019 78.0015 0702 00 00 Tomatoes From 1 June to 30 September 39 326 78.0020 From 1 October to 31 May 483 376 78.0065 0707 00 05 Cucumbers From 1 May to 31 October 26 505 78.0075 From 1 November to 30 April 20 482 78.0085 0709 91 00 Artichokes From 1 November to 30 June 6 587 78.0100 0709 93 10 Courgettes From 1 January to 31 December 55 037 78.0110 0805 10 22 0805 10 24 0805 10 28 Oranges From 1 December to 31 May 302 643 78.0120 0805 22 00 Clementines From 1 November to end of February 90 771 78.0130 0805 21 0805 29 00 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids From 1 November to end of February 86 317 78.0155 0805 50 10 Lemons From 1 January to 31 May 32 823 78.0160 From 1 June to 31 December 306 804 78.0170 0806 10 10 Table grapes From 16 July to 16 November 78 324 78.0175 0808 10 80 Apples From 1 January to 31 August 432 630 78.0180 From 1 September to 31 December 39 724 78.0220 0808 30 90 Pears From 1 January to 30 April 155 417 78.0235 From 1 July to 31 December 19 187 78.0250 0809 10 00 Apricots From 1 June to 31 July 4 630 78.0265 0809 29 00 Cherries other than sour From 16 May to 15 August 33 718 78.0270 0809 30 Peaches, including nectarines From 16 June to 30 September 3 150 78.0280 0809 40 05 Plums From 16 June to 30 September 17 254